Citation Nr: 0530825	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-21 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cold injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1946 to February 
1947, and from October 1950 to July 1952.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2001, which denied service connection for 
frostbite of the feet.  In October 2005, the appellant 
appeared at a videoconference hearing held before the 
undersigned.  

For reasons expressed below, part of the appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had combat service in cold weather during the 
Korean Conflict .

2.  Currently shown chronic peripheral neuropathy and 
recurrent fungal infections involving the toenails and/or 
feet (e.g., onychomycosis, tinea pedis), are related to in-
service cold injury residuals.


CONCLUSION OF LAW

Cold injury residuals, consisting of chronic peripheral 
neuropathy of the lower extremities and recurrent fungal 
infections involving the toenails and/or feet (e.g., 
onychomycosis, tinea pedis), were incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the decision reached on the merits in this case, the 
Board finds there has been adequate VA compliance with the 
notice and duty to assist provisions of the law, and that, in 
view of the outcome discussed below, any deficiencies have 
not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  . 

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions, including 
those presented at a hearing before the Board in October 
2005; VA service medical records; and VA records of 
outpatient treatment from 1988 to 2004.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  

The veteran contends that he sustained cold injuries to his 
feet while engaged in combat in Korea.  He testified that he 
had to stand in near-freezing water and snow for considerable 
periods of time.  He states that he did not receive medical 
treatment, but was simply told to change to dry socks.  He 
testified that he has had problems since then.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that his injuries were incurred during 
combat, and service department records show that he received 
the Combat Infantryman Badge, as well as the Purple Heart 
Medal, either of which denotes combat participation.  In the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The combat provisions of 38 
U.S.C.A. § 1154(b) do not create a statutory presumption that 
a combat veteran's claimed disability is service-connected, 
but it is an evidentiary mechanism which lightens the burden 
of a veteran who seeks service connection based on disability 
alleged to be related to combat.  If a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

Service medical records do not show any treatment for cold 
injury.  Nevertheless, the Board finds that a cold injury 
received from exposure to cold water and snow is consistent 
with the circumstances of his combat service during cold 
weather in Korea (his gunshot wound was sustained in combat 
in early March).  

Unfortunately, the veteran has not been provided a VA 
examination to determine if he has any current residuals of 
the inservice cold injury.  The Board is prohibited from 
making conclusions based on its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Similarly, the 
veteran, as a layman, is not competent to offer an opinion of 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

VA medical records dated from 1988 to 2004 show the veteran's 
frequent treatment in the podiatry clinic from 1996 to 2004.  
Although several of the VA treatment records show that the 
veteran reported a history of cold injury in service, the 
treatment records do not contain any opinion as to whether or 
not any of his current symptoms are related to such injury.  
Medical evidence which is simply information recorded by the 
examiner "unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence.'"  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
Further, there was a lapse of many years between the 
veteran's separation from service and his first recorded 
treatment for foot problems, which can be a factor in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

However, with respect to cold injuries, VA has determined 
that continuity of symptomatology is not required to 
establish service connection for cold injury residuals.  See 
VBA Training Letter (TL) 00-07 (July 17, 2000).  According to 
the training letter, typically, there are symptoms for 
several days to two weeks after the cold injury, followed by 
a long latent period, after which, years later, late or 
delayed signs and symptoms may appear.  Id.  

VBA training letters have also provided specific symptoms or 
conditions which are late effects of cold injuries.  See TL 
02-01 (March 29, 2002) and TL 00-07 (July 17, 2000); see also 
38 C.F.R. § 4.112, Code 7122 (2005).  These include 
disturbances of nail growth, recurrent fungal infections, 
pain and/or paresthesia, and/or numbness, and sensory 
neuropathy and/or disturbances of sensation.  

VA medical records dated from 1988 to 2004 show the veteran's 
frequent treatment in the podiatry clinic from 1996 to 2004.  
Throughout this time, he has had toenail and fungus problems, 
diagnosed as onychomycosis and/or tinea pedis.  In addition, 
he has complained for some time of problems such as stinging, 
tingling, and numbness of the feet.  Peripheral neuropathy 
was noted as a diagnosis in February 2000, and in September 
2004, electrodiagnostic studies disclosed peripheral 
neuropathy of the lower extremities.  

Thus, there is satisfactory lay evidence of injury in service 
and medical evidence of current disability, with no positive 
or negative medical nexus evidence in the file.  Under the 
limited circumstances of this case, where there is internal 
VA guidance specifically addressing the fact pattern 
presented by this case, and there is no dispute in the 
medical evidence, it is the Board's judgment that the 
training letters may be used to provide a medical nexus for 
any condition clearly identified as a residual of cold 
injury.  In this case, after reviewing all the evidence, the 
Board finds that this evidence provides a reasonable basis to 
relate the veteran's current toenail and fungus problems, 
diagnosed as onychomycosis and/or tinea pedis, and peripheral 
neuropathy to his active duty.  With the application of the 
benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(a), the Board 
finds that the veteran's current toenail and fungus problems, 
diagnosed as onychomycosis and/or tinea pedis, and peripheral 
neuropathy began as the result of cold injury during service, 
and service connection is warranted.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for cold injury residuals consisting of 
recurrent fungal infections involving the toenails and/or 
feet (e.g., onychomycosis, tinea pedis), and peripheral 
neuropathy of the lower extremities is granted.  


REMAND

The veteran also has other symptoms or conditions involving 
his feet, but the training letters discussed above do not 
provide sufficient information for the Board to conclude that 
the conditions are due to the cold injury.  With a service 
connection claim, the duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Therefore, 
an examination is warranted, to determine whether any other 
condition of the veteran's feet, such as peripheral vascular 
disease (diagnosed by Doppler studies in November 2004), 
edema, nocturnal leg cramps, and plantar fasciitis, are due 
to the cold injury.  X-rays should be taken to determine 
whether he has radiographically shown changes such as 
arthritis.  In the past, he has had painful calluses and 
gastrosoleus equinus, and it must be determined whether these 
conditions, not clinically reported since 2000, are still 
present.    

Also noted in the recent treatment records is a diagnosis of 
pes planus.  On the veteran's examination for entrance onto 
active duty in March 1946, second degree pes planus, with 
moderate pronation, was noted.  A claim for service 
connection for pes planus was denied in November 1952.  
Although the veteran has not specifically applied to reopen 
that claim, "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet.App. 439 
(1995).  Therefore, the examination must also determine 
whether cold injury residuals aggravated pre-existing pes 
planus.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  

2.  The veteran should be afforded a VA 
examination to determine whether he has 
disability consistent with residuals of a 
cold injury to the feet (other than 
peripheral neuropathy, onychomycosis, and 
tinea pedis, discussed above).  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination. Specifically, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that nocturnal cramping, intermittent 
claudication, peripheral vascular disease, 
plantar fasciitis, edema, and any other 
condition of the foot, is due to cold 
injury.  The presence or absence of 
arthritis, or other bony abnormality, as 
well as calluses or gastrosoleus equinus, 
should be ascertained; if present, an 
opinion as to the likelihood of an 
association with cold injury should be 
provided.  The examination should also 
provide an opinion as to whether it is at 
least as likely as not that pre-existing 
pes planus was aggravated by cold injury.  

It would be helpful if the physician 
would use the following language in his 
or her opinion, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for residuals 
of cold injury to the feet (not including 
peripheral neuropathy and recurrent fungal 
infections involving the toenails and/or 
feet, granted in the above decision).  See 
TL 02-01 (March 29, 2002) and TL 00-07 
(July 17, 2000).  If any claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  No 
action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


